Title: From Thomas Jefferson to Robert Smith, 20 May 1808
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Dear Sir
                     
                     Monticello May 20. 08.
                  
                  I thank you for the information contained in your’s of the 17th. and as it has not yet got into the papers I take the liberty of inclosing the papers to mr Madison with a request to return them to you. I inclose to yourself a letter from Dr. Waterhouse to Dr. Rush, sent me by the latter with a request that you also would read it and see to what lengths respecting him medical paralogism, falsely pretending to be political, is carrying those & their friends who either wished the appointment or hated him. I salute you with great affection & respect.
                  
                     Th: Jefferson
                     
                  
               